                                        Case 3:19-cv-05941-WHA Document 73 Filed 07/02/20 Page 1 of 1




                                  1
                                  2

                                  3
                                  4
                                  5
                                  6                                UNITED STATES DISTRICT COURT

                                  7
                                                                  NORTHERN DISTRICT OF CALIFORNIA
                                  8
                                  9
                                  10   SAN FRANCISCO BAYKEEPER, et al.,
                                  11                Plaintiffs,                          No. C 19-05941 WHA (lead case)
                                  12          v.                                         Consolidated With
Northern District of California
 United States District Court




                                  13   U.S. ENVIRONMENTAL PROTECTION                     No. C 19-05943 WHA
                                       AGENCY, et al.,
                                  14
                                                    Defendant.                           ORDER RE HEARING
                                  15
                                  16   REDWOOD CITY PLANT SITE, LLC,
                                  17                Intervenor-Defendant.
                                  18
                                  19        Per GENERAL ORDER 72-3, the hearing on the parties cross-motions for summary

                                  20   judgment will be heard telephonically. The current hearing is hereby RESET TO AUGUST 20 AT

                                  21   8:00 A.M. The courtroom deputy will provide dial-in information separately.

                                  22
                                  23        IT IS SO ORDERED.

                                  24

                                  25   Dated: July 2, 2020.

                                  26
                                                                                           WILLIAM ALSUP
                                  27                                                       UNITED STATES DISTRICT JUDGE
                                  28
